Case 1;15-cr-00769-AJN Document 775 Filed 08/04/20 Page 1 of 4

RECEY iVEp

UNITED STATES DISTRICT COURT %Y PROSE OF gi¢¢
SOUTHERN DISTRICT OF NEW YORRAUS -), att 9 5,

ANTHONY R. MURGIO,

)
)
Movant, ) USDC Case No. 1:18-cv-4761
)
V. )
) USDC Case No. 1:15-cr-769
UNITED STATES OF AMERICA, ) -
) Hon. Alison J. Nathan
Respondent. ) United States District Judge

 

PRO SE MOTION FOR VOLUNTARY DISMISSAL

COMES NOW ANTHONY R. MURGIO, Movant pro se, in the above
styled and niimbered cause, and hereby moves to voluntarily dismiss his
pending motion to vacate under 28 U.S.C. §2255, pursuant to Federal Rule of
Civil Procedure 41(a)(2). As a pro se prisoner litigant, Mr. Murgio has been
unable to confer with counsel for the United States to determine their position
on this motion.

GROUNDS FOR THE MOTION
1. After being placed on CARES Act home confinement, Mr. Murgio

has come to the decision that he wishes to withdraw his motion to vacate.
Case 1:15-crs00769-AJN Document 775 Filed 08/04/20 Page 2 of 4

2. Mr. Murgio understands the effect of voluntary dismissal of his
pending motion to vacate under 28 U.S.C. §2255, desires to withdraw and
voluntarily dismiss the motion to vacate, and moves this Honorable Court to
promptly dismiss his motion to vacate.

CONCLUSION
Mr. Murgio’s motion for voluntary dismissa! should be granted.
Respectfully submitted,

Signed: Zo

Mr. Anthony R. Murgio, Pro Se
1100 North Florida Ave.
Tampa, Florida 33602
Case 1;15-cr-00769-AJN Document 775 Filed 08/04/20 Page 3 of 4

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing Pro
Se Motion for Voluntary Dismissal has been mailed, first class postage
prepaid, on this 2 day of July, 2020, to: opposing counsel, Assistant
United States Attorneys, Eun Young Choi, Daniel S. Noble, Won 5S. Shin,
United States Attorney's Office, One St. Andrews Plaza, New York, New York
10007,

Executed under penalty of perjury pursuant to 28 U.S.C. §1746, on this

on ¢ day of July, 2020. .
Signed: Z2

Mr. Anthony R. Murgio, Pro Se
1100 North Florida Ave.
Tampa, Florida 33602
 

 

pide “RS gee ERNE :

Mr. Anthony R. Murgio

100 North Florida Ave. e

‘Pampa, Florida 33602

ge 4

a

 

Case 1:15-cr-00769-AJN Document 775 Filed 08/04/20 Pa

      

 

WU

7019 2970 OOOO 46735 £575 1028 40007

 

Clerk, U.S.D.C. - Southern Dist. Of New York
Pro Se Intake finit — 500 Pearl Street
New York, NY 16007-1312

mena tt : filptretclegeyep thal he hdl leat le

  

R2308K132791-a
